                                                                   USDC-SDNY
                                                                   DOCUMENT
                                                                   ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                       DOC#:
SOUTHERN DISTRICT OF NEW YORK                                      DATE FILED:?--/ 12 / )-- 'O



 SAGAX DEVELOPMENT CORP.,

                              Plaintiff,
                                                               No. 19-CV-3386 (RA)
                         V.
                                                                       ORDER
 ITRUST S.A.,

                              Defendant.


RONNIE ABRAMS, United States District Judge:

         For the reasons discussed at today's conference, Plaintiffs motion for default judgment is

denied. No later than February 26, 2020, the parties shall jointly submit a revised proposed case

management plan and a letter indicating whether a referral to mediation or Magistrate Judge Fox

for settlement purposes would be productive at this time, and whether Plaintiff intends to file a

motion for attorneys' fees.

         The Clerk of Court is respectfully directed to terminate the motions at Dkts. 31 and 51.

SO ORDERED.

Dated:      February 12, 2020
            New York, New York

                                                   Ronnie Abrams
                                                   United States District Judge
